DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed January 22, 2021 has been entered.  Claims 1-10 and 12-20 remain pending in the application.  The previous objections to the drawings are withdrawn in light of applicant's amendment to the specification and drawings.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2013/0218352 to Iovanni in view of U.S. Patent 4,093,404 to Soehngen.
Iovanni teaches a chromatographic inline conditioning system comprising: 
a pump system (71-73, 91, 93-96); and
a buffer preparation unit (75, 92) connected to the pump system (71-73, 91, 93-96) and configured for receiving a solution for buffer preparation, wherein the solution comprises one of an acid, a base, a salt, and a buffer (Figures 5 and 6; paragraphs [0137]-[0139]),

Iovanni is silent as to the details of the pump.  Soehngen teaches an inline conditioning system comprising: 
a pump system comprising:
a cavity (118) comprising at least one inlet check valve (112) and at least one outlet check valve (114) (col. 5 lines 55-65; Fig. 3); and
a piston (40, 120) positioned partially within the cavity (118), the piston (40, 120) comprising:
an enlargement (120) positioned at a substantially middle portion of the piston (40, 120);
a first extension (portion of 40 on right side of 120 in Fig. 3) positioned at a first end of the enlargement (120) and extending outside of the cavity (118), the first extension having a smaller configuration than the enlargement (120) (Fig. 3); and
a second extension  (portion of 40 on left side of 120 in Fig. 3) positioned at an opposite second end of the enlargement (120) and extending outside of the cavity (118), the second extension having a smaller configuration than the enlargement (120) (Fig. 3),
wherein the piston (40, 120) configured for moving within the cavity (118) for forming a first chamber (inside 118 on left side of 120, as shown in Fig. 3) and a second chamber (inside 118 on right side of 120, as 
wherein the enlargement (120), the first extension (portion of 40 on right side of 120 in Fig. 3), and the second extension (portion of 40 on left side of 120 in Fig. 3) each have a cylindrical shape (Figures 2 and 3), and
further comprising a driving unit (38) connected to the first extension (left 40) and configured for moving the piston (40, 120) within the cavity (118), wherein the driving unit (38) is further configured for rotating the piston (40, 120) (col. 4 lines 47-66; Fig. 3),
wherein movement of the piston (40, 120) within the cavity (118) facilitates receiving the solution within the cavity (118) through an inlet check valve of the at least one inlet check valve (112) and supplying the solution outside of the cavity through an outlet check valve of the at least one outlet check valve (114) (Fig. 3, col. 5 lines 47-54, col. 8 lines 32-49),
wherein an inlet check valve of the at least one inlet check valve (112) is configured at an opposite orientation as compared to the an orientation of an outlet check valve of the at least one outlet check valve (114) (Fig. 3, col. 5 lines 47-54, col. 8 lines 32-49),
wherein, upon moving the piston (40, 120) in a direction from the first chamber (inside 118 on left side of 120, as shown in Fig. 3) to the second chamber (inside 118 
wherein, upon moving the piston (40, 120) in a direction from the second chamber (inside 118 on right side of 120, as shown in Fig. 3) to the first chamber (inside 118 on left side of 120, as shown in Fig. 3), the solution is received within the second chamber (inside 118 on right side of 120, as shown in Fig. 3) through a second inlet check valve of the at least one inlet check valve (112) configured at the second chamber (inside 118 on right side of 120, as shown in Fig. 3), and the solution is supplied out from the first chamber (inside 118 on left side of 120, as shown in Fig. 3) through a second outlet check valve of the at least one outlet check valve (114) configured at the first chamber (inside 118 on left side of 120, as shown in Fig. 3) (Fig. 3, col. 5 lines 47-54, col. 8 lines 32-49), and
comprising a mixer is connected to the pump (28) system and configured for receiving the solution (abstract lines 3-6), and
wherein the pump system further comprises a seal (124) positioned within the cavity (118) between the first chamber (inside 118 on left side of 120, as shown in Fig. 3) and the second chamber (inside 118 on right side of 120, as shown in Fig. 3), 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Iovanni with the pump taught by Soehngen in order to use a pump which is easily cleaned (col. 1 lines 21-22), does not induce excessive shear forces on frangible particles (col. 2 lines 13-15), provides a generally uniform thermal environment (col. 2 line 18), avoids loss of and damage to the pumped fluid (col. 2, lines 29-30), and continuously meters the flow of fluid without substantial impairment thereof (col. 2 lines 41-43).
Claims 3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2013/0218352 to Iovanni in view of U.S. Patent 4,093,404 to Soehngen and U. S. Patent Publication 2010/0294614 to Gassmann.
Iovanni and Soehngen teach a system comprising all the limitations of claim 1, as detailed above, but Iovanni is silent as to the details of the pump and Soehngen further teaches a system comprising: a driving unit (38) connected to the first extension (left 40) and configured for moving the piston (40, 120) within the cavity (118) in a direction from the first chamber (inside 118 on left side of 120, as shown in Fig. 3) to the second chamber (inside 118 on right side of 120, as shown in Fig. 3), but Soehngen does not teach a resilient unit connected to the second extension.  Gassmann teaches a pump wherein a piston comprises a resilient unit (10) connected to an extension for retrieving a position of a piston (8) wherein the resilient unit (10) is configured for moving the piston (8) in a direction from a second chamber (inside 9 on the right side of piston 8) to 
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Iovanni and Soehngen with the resilient unit taught by Gassmann so that “conveying pressure for the actuating unit 3 is limited to a maximum value” (paragraph [0033]) and to eliminate the need for driving the motor in two directions.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2013/0218352 to Iovanni in view of U.S. Patent 4,093,404 to Soehngen and U. S. Patent 5,076,769 to Shao.
Iovanni and Soehngen teach a system comprising all the limitations of claim 1, as detailed above, but Iovanni is silent as to the details of the pump and Soehngen further teaches a system including wherein the piston (40, 120) having an extension (40) at the enlargement (120), the inline conditioning system comprising a driving unit (38) having a variable speed motor (34) connected to an end of the extension (40) for moving the piston (40, 120), but is otherwise silent as to how the driving unit is controlled.  Shao teaches a pump wherein:
a driving unit (26, 27) is configured to vary the motor speed for varying the speed of movement of a piston (13) (Fig. 1; col. 2 lines 67-68).
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2013/0218352 to Iovanni in view of U.S. Patent 4,093,404 to Soehngen and U. S. Patent Publication 2012/0207629 to Kotsiopoulos.
Iovanni and Soehngen teach all the limitations of claim 1, as detailed above, but Iovanni is silent as to the details of the pump and Soehngen does not teach a stationary seal for the piston.  Kotsiopoulos teaches a pump wherein:
a seal (218) is configured to remain stationary with respect to a cavity when a piston (210) moves within the cavity (Figures 11 and 12; paragraph [0032])
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Soehngen by adding the seal taught by Kotsiopoulos in order to use a seal which can also act as a stationary guide for the piston.
Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive.
Applicant argues that 
one having ordinary skill in the art of chromatography would have no reason whatsoever to even look to any art in paint manufacturing, far from Soehngen, which expressly relates to “apparatus suitable for use in a process for manufacturing powder paint,” (Soehngen, col. 1, lines 8 to 9, emphasis added) in an attempt to modify the chromatography system of Iovanni, or to otherwise arrive at the claimed chromatographic systems.

However, the examiner maintains that one of ordinary skill in the art of pump systems, which applicant’s chromatographic system is, would look to other pump systems to In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant states in paragraph [0001] of the specification that the “subject matter herein relates to supplying solutions using a pump system”.  Soehngen also “relates to supplying solutions using a pump system” and is therefore is in the field of applicant’s endeavor.  Furthermore, applicant states that the use of multiple pumps, each having their own drive renders “the system more bulky and complex in operation” (paragraph [0006]).  Applicant claims to solve this problem by using a single drive for multiple pumps, just as Soehngen also teaches.  As such, Soehngen is also reasonably pertinent to the particular problem with which applicant was concerned.
Applicant cites to In re Oetiker wherein it was held that the art in question was not analogous and argues that the holding of this case applies the same here.  However, in In re Oetiker the application was for a metal hose clamp and the art in question was a hook or fastener used in garments.  In the instant application, the claims recite a pumping system and Soehngen also discloses a pumping system.  Unlike with In re Oetiker, the Soehngen pump is in the same field of endeavor and solves the same problems as those disclosed by applicant. In In re Oetiker, the hook or fastener used in In re Oetiker inapplicable to the instant application.
Applicant again argues that 
the Office Action does not adequately establish a reason with rational underpinning as to why one of ordinary skill in the art would have looked to a paint manufacturing apparatus of Soehngen in an attempt to modify the chromatography system of Iovanni. The only reason appears to be an impermissible reliance in hindsight on Applicant’s own teachings.

The again examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, “the chromatography system of Iovanni” is disclosed without the details of the pump used therein.  Soehngen teaches a pump used to supply solutions which also provides many advantages over the prior art, as detailed above.  These advantages would not only apply to paint manufacturing, but to any pumping process and in particular to pumping fluids in a chromatographic inline conditioning system.  Applicant argues that the five reasons cited above for making the combination “are irrelevant to chromatography”, but provides no actual evidence or arguments as to why the specifically enumerated advantages cited above would only apply to paint manufacturing.  The examiner maintains that these advantages would apply to both paint manufacturing and liquid chromatography.  As such, one of ordinary 
	Applicant further argues that the above combination appears to be an impermissible reliance in hindsight on Applicant’s own teachings.  However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the advantages of the Soehngen detailed above would apply to both the disclosed application of “manufacturing powder paint” in Soehngen and that of chromatographic inline conditioning in the instant application.  Furthermore, even if applicant has recognized a different application or advantage of the pump structure claimed and taught by Soehngen, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As detailed in the combination above, these differences are obvious for the instant application.  Accordingly, the examiner maintains that there is an apparent reason for the combination and ample rational for the combination.  Applicant further argues that “the Office Action does not cite sufficient facts gleaned from the applied references regarding motivations for modifying a chromatography system of Iovanni in view of a powder paint apparatus of Soehngen”.  However, as detailed above, the examiner has .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746